 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00011-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   GUILLERMO JOSE LEON RAMIREZ,                       DATE: March 5, 2018
     aka “Memo,”                                        TIME: 9:15 a.m.
15   aka “Pancho,”                                      COURT: Hon. John A. Mendez
16                               Defendant.
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on March 5, 2018.

22          2.     By this stipulation, defendant now moves to continue the status conference until April 23,

23 2019, and to exclude time between March 5, 2019, and April 23, 2019, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes approximately 60 pages of investigative reports, criminal history information,

27          photographs and other documents. In addition, the discovery in United States v. Ramirez, et al.,

28          Case No. 2:19-CR-00012-MCE, which arises out of the same DEA investigation that led to the


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         execution of the search warrant in this case (see Dkt. No. 22, Notice of Related Cases), consists

 2         of approximately 100 pages of written discovery, as well as numerous audio and video files and

 3         spreadsheets of calls and text messages. All of this discovery has been either produced directly

 4         to counsel and/or made available for inspection and copying.

 5                b)      Counsel for defendant desires additional time to review this discovery, to consult

 6         with her client, and to otherwise prepare for trial.

 7                c)      Counsel for defendant believes that failure to grant the above-requested

 8         continuance would deny her the reasonable time necessary for effective preparation, taking into

 9         account the exercise of due diligence.

10                d)      The government does not object to the continuance.

11                e)      Based on the above-stated findings, the ends of justice served by continuing the

12         case as requested outweigh the interest of the public and the defendant in a trial within the

13         original date prescribed by the Speedy Trial Act.

14                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of March 5, 2018 to April 23, 2019,

16         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17         because it results from a continuance granted by the Court at defendant’s request on the basis of

18         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19         of the public and the defendant in a speedy trial.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: March 1, 2019                                    MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ DAVID W. SPENCER
                                                             DAVID W. SPENCER
 8                                                           Assistant United States Attorney
 9

10   Dated: March 1, 2019                                    /s/ HANNAH ROSE LABAREE
                                                             HANNAH ROSE LABAREE
11
                                                             Counsel for Defendant
12                                                           guillermo jose leon ramirez

13

14

15
                                           FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 1st day of March, 2019.
17

18                                                      /s/ John A. Mendez
                                                      THE HONORABLE JOHN A. MENDEZ
19                                                    UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
